This was an action for actual and punitive damages by plaintiff against the defendant for carrying the plaintiff beyond his station. Plaintiff alleges a special contract with the conductor to awake him when the train arrived at this station, and that by reason of the failure on the part of the conductor to do it, he was carried several miles beyond his station and compelled to walk back, and this constitutes his cause of action. At the close of the testimony, the Court, on defendant's motion, directed a verdict in favor of defendant. The plaintiff appeals on several grounds, and by three exceptions alleges error on the part of the Court in that there was testimony tending to show various acts of negligence, wantonness and wilfulness, as alleged in the complaint, and in not holding the defendant company liable for the failure to awake the passenger and acquaint him that he had arrived at his station and should alight, and that wilfulness, recklessness and wantonness could be inferred from the evidence that the conductor failed to keep his promise to awaken the passenger, and gave misleading information as to the distance back to the station where plaintiff should have alighted, and failed to notify the passenger of certain trestles on the route back to the station. The evidence shows that the plaintiff lived at Florence, S.C. and started to Laurens, S.C. on August 25, 1912, and that it was necessary for him to change cars at Sumter, S.C. in order to get on the train that runs from Charleston to Greenville by Laurens; that he bought a ticket to Laurens, and boarded the train, and told the conductor that he had been working very hard and was tired and *Page 430 
sleepy, and to please see that he got off at Sumter; and that the conductor promised to see that he got off there. The train passed Sumter while he was asleep, and he was not called or notified of its arrival there. He was on the train in a day coach, and not a Pullman or sleeping car. After he had passed Sumter the conductor found him on the train and informed him that they had passed Sumter and were a mile from there, and that he would stop the train and let him off, or he could go on to the next station and get off and get on train going to Sumter. The plaintiff concluded to get off and walk back to Sumter, which he did. It was several miles, and he was encumbered with his baggage, and crossed some long trestles, and it was not daylight. It being Sunday, he was informed that there were no freight trains on the road. He was inconvenienced and made tired, but he got to Sumter in time to catch his train and get to Laurens at the time he was scheduled to arrive. The conductor did not call for any additional fare or eject or threaten to eject him from the train. The plaintiff voluntarily left the train under a mistaken idea as to the distance to Sumter. There was a conflict of testimony between plaintiff's and defendant's witnesses as to most of the material issues in the case, and as to what actually occurred as to the promise to call him at Sumter and what took place when he got off of the train.
We think the whole question turns on the duty of the railroad company in respect to notifying its passengers when their destination is reached. The law imposes the duty of the railroad of stopping its trains at the stations a sufficient length of time for its passengers to safely get off and on the trains and to call out the stations. The uncontradicted evidence in this case shows that this was done when the train arrived at Sumter. When this was done the defendant performed its full duty, and if plaintiff went to sleep and failed to hear the station called and got off, the defendant cannot be held in damages, and even if conductor promised to call *Page 431 
him and did not hunt him up and wake him up, the plaintiff would not be entitled to recover damages for being carried beyond his station. The conductor's and flagman's duties when they arrived at the station were to assist passengers off and on the train, and the law imposes no duty on them in a day coach to go through the train and wake up the sleeping passengers.
In the whole evidence there is not a particle of evidence that shows any negligence, wilfulness, or wantonness, that would form a basis for damages, actual or punitive. It is not the duty of a railroad company to a day coach passenger to advise him that his destination is reached. SeaboardAir Line Ry. Co. v. Rainey, 122 Ga. 307, 50 S.E. 88; Nunn
v. Ga. R.R. Co., 71 Ga. 710.
The law is different between a day coach and a sleeping car company. In the latter case, it is the duty of the employees of a sleeping car company to awaken passengers in plenty of time for them to prepare to get off before reaching their destination. To hold that the railroads should be held liable in damages because the conductor could contract to go through the trains and call each passenger individually on the arrival of a day coach at a station, was never contemplated as being within the scope of his employment, and would seriously hamper and endanger the traveling public, would prevent the conductor and trainmen from discharging their duties in being where they could assist passengers off and on the train, and bring about confusion, annoyance and vexatious delays. I see no merit in the exceptions and they should be overruled.
I think the judgment should be affirmed.
MR. JUSTICE GAGE, concurs with MR. JUSTICE WATTS. *Page 432